EXHIBIT 99.2 Final Transcript Jan 14, 2010 / 10:00PMGMT, SHFL - Q4 2009 Shuffle Master, Inc. Earnings Conference Call Conference Call Transcript SHFL - Q4 2009 Shuffle Master, Inc. Earnings Conference Call Event Date/Time: Jan 14, 2010 / 10:00PMGMT CORPORATE PARTICIPANTS Julia Boguslawski Shuffle Master, Inc. - Director of IR Tim Parrott Shuffle Master, Inc. - CEO Lin Fox Shuffle Master, Inc. - CFO, EVP Coreen Sawdon Shuffle Master, Inc. - CAO, SVP CONFERENCE CALL PARTICIPANTS Ryan Worst Brean Murray, Carret & Co. - Analyst Dennis Forst Keybanc Capital Markets - Analyst Todd Eilers Roth Capital Partners - Analyst Art Eastman Private Investor 1 PRESENTATION Operator Greetings, and welcome to the Shuffle Master Inc. fourth quarter and year end 2009 earnings release conference call. At this time, all participants are in a listen-only mode. A question-and-answer session will follow the formal presentation. (Operator Instructions). As a reminder, this conference is being recorded. It is now my pleasure to introduce your host, Julia Boguslawski, Director of Investor Relations for Shuffle Master. Thank you, Miss Boguslawski. You may begin. Julia Boguslawski - Shuffle Master, Inc. - Director of IR Thank you. Good afternoon, and thank you all for joining us today for our fourth quarter and fiscal year ended 2009 earnings call. I am Julia Boguslawski, Director of Investor Relations for Shuffle Master. With me today are Tim Parrott, CEO of Shuffle Master, Lin Fox, Executive Vice President and CFO, Coreen Sawdon, Senior Vice President and Chief Accounting Officer and Jerry Smith, Executive Vice President and General Counsel. Today's conference call is being simultaneously webcast through our website, www.shufflemaster.com, and will also be archived for the next 30 days. Before we get started, I would like to remind you that various remarks we make about future expectations, plans and prospects for the company constitute forward-looking statements for purposes of the Safe Harbor provisions under Private Securities Litigation Reform Act of 1995. Actual results may differ materially from these expectations.
